Exhibit 10.2

 

Execution Version

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of April 25, 2019 (this
“Amendment”), is entered into by and among Rush Truck Centers of Alabama, Inc.,
Rush Truck Centers of Arizona, Inc., Rush Truck Centers of California, Inc.,
Rush Medium Duty Truck Centers of Colorado, Inc., Rush Truck Centers of
Colorado, Inc., Rush Truck Centers of Florida, Inc., Rush Truck Centers of
Georgia, Inc., Rush Truck Centers of New Mexico, Inc., Rush Truck Centers of
Oklahoma, Inc., Rush Truck Centers of Tennessee, Inc., Rush Truck Centers of
North Carolina, Inc., Rush Truck Centers of Idaho, Inc., Rush Truck Centers of
Utah, Inc., Rush Truck Centers of Ohio, Inc., Rush Truck Centers of Kansas,
Inc., Rush Truck Centers of Missouri, Inc., Rush Truck Centers of Virginia Inc.,
Rush Truck Centers of Indiana Inc., Rush Truck Centers of Illinois Inc., Rush
Truck Centers of Nevada, Inc., Rush Truck Centers of Kentucky, Inc., RIG TOUGH,
INC., LOS CUERNOS, INC., AIRUSH, INC., RUSH TRUCK LEASING, INC. AND RUSH
ADMINISTRATIVE SERVICES, INC., each a Delaware corporation, Rush Truck Centers
of Texas, L.P., a Texas limited partnership (collectively, the “Borrowers” and
each individually, a “Borrower”), Rush Enterprises, Inc., a Texas corporation
(“Holdings”), EACH LENDER PARTY HERETO and BMO HARRIS BANK N.A., in its capacity
as administrative agent under the Loan Documents (in such capacity, the
“Administrative Agent”).

 

RECITALS

 

A.     The Borrowers, Holdings, each other Loan Party party thereto from time to
time, the financial institutions party thereto from time to time as lenders (the
“Lenders”) and the Administrative Agent are parties to that certain Credit
Agreement, dated as of March 21, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
used but not defined herein shall have the meanings indicated in the Credit
Agreement, as amended hereby).

 

B.     The Borrowers have requested that the Lenders amend the Credit Agreement
in certain respects and the Lenders signatory hereto have agreed to amend the
Credit Agreement, subject to the terms and conditions hereof.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and intending to be legally bound, the parties hereto
agree as follows:

 

A. AMENDMENTS

 

1.     Amendments to Section 1.01. Section 1.01 (Defined Terms) of the Credit
Agreement is amended by replacing the defined terms below in their entirety with
the following:

 

“Consolidated Leverage Ratio” means, as of any date, the ratio of (a)
Consolidated total liabilities of Holdings and its Subsidiaries determined in
accordance with GAAP as of such date to (b) Consolidated Net Worth as of such
date. For the avoidance of doubt, liabilities of Holdings and its Subsidiaries
do not include any obligation to pay or perform under the Canadian Guaranty with
respect to any credit facility guaranteed thereby unless and until the
obligations under such credit facility have become immediately due and payable.

 

“Floor Plan Credit Agreement” means that certain Fourth Amended and Restated
Credit Agreement, dated as of April 25, 2019, by and among certain Subsidiaries
of Holdings, as borrowers, Holdings, as the borrower representative, the lenders
from time to time parties thereto and the Floor Plan Agent, as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms of the Floor Plan Intercreditor Agreement.

 

1

--------------------------------------------------------------------------------

 

 

“Immaterial Subsidiaries” means Subsidiaries of Holdings, other than any Loan
Party, that do not own or operate and are not otherwise engaged in truck
dealerships. As of the First Amendment Date, the Immaterial Subsidiaries are set
forth on Schedule 1.01.

 

“Minimum Consolidated Net Worth” means, (i) with respect to any Fiscal Quarter
ending on or prior to December 31, 2018, $711,933,000, and (ii) with respect to
any Fiscal Quarter ending after December 31, 2018, the sum of (A) the Minimum
Consolidated Net Worth for the immediately preceding Fiscal Quarter plus (B) the
greater of (1) 50% of the Consolidated Net Income for Holdings and its
Subsidiaries with respect to Fiscal Quarter ended March 31, 2019 and 25% of
Consolidated Net Income for Holdings and its Subsidiaries with respect to each
Fiscal Quarter thereafter, and (2) zero. For example, if the Consolidated Net
Income for Holdings and its Subsidiaries for the Fiscal Quarters ending March
31, 2019 and June 30, 2019 is $1,000,000 and $1,000,000, respectively, the
Minimum Consolidated Net Worth for the Fiscal Quarter ending June 30, 2019 will
be $712,683,000, equal to the Minimum Consolidated Net Worth for the Fiscal
Quarter ending December 31, 2018 ($711,933,000) plus 50% of $1,000,000
($500,000) and 25% of $1,000,000 ($250,000).

 

“Minimum Consolidated Tangible Net Worth” means, (i) with respect to any Fiscal
Quarter ending on or prior to December 31, 2018, $529,727,500, and (ii) with
respect to any Fiscal Quarter ending after December 31, 2018, the sum of (A) the
Minimum Consolidated Tangible Net Worth for the immediately preceding Fiscal
Quarter plus (B) the greater of (1) 50% of the Consolidated Net Income for
Holdings and its Subsidiaries with respect to the Fiscal Quarter ended March 31,
2019 and 25% of Consolidated Net Income for Holdings and its Subsidiaries with
respect to each Fiscal Quarter thereafter and (2) zero. For example, if the
Consolidated Net Income for Holdings and its Subsidiaries for the Fiscal
Quarters ending March 31, 2019 and June 30, 2019 is $1,000,000 and $1,000,000,
respectively, the Minimum Consolidated Tangible Net Worth for the Fiscal Quarter
ending March 31, 2019 will be $530,477,500, equal to the Minimum Consolidated
Tangible Net Worth for the Fiscal Quarter ending December 31, 2018
($529,727,500) plus 50% of $1,000,000 ($500,000) and 25% of $1,000,000
($250,000).

 

“Obligations” means (a) all amounts owing by any Loan Party to the
Administrative Agent, any Lender or any other Credit Party pursuant to or in
connection with this Agreement or any other Loan Document or otherwise with
respect to any Loan or Letter of Credit, including all Letter of Credit
Obligations, and including all principal, interest (including any interest
accruing after the filing of any petition in bankruptcy or the commencement of
any proceeding under any Debtor Relief Law relating to any Loan Party, or would
accrue but for such filing or commencement, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding),
reimbursement obligations, indemnification and reimbursement payments, fees,
costs and expenses (including all fees, costs and expenses of counsel payable
under Sections 11.04(a) and 11.04(b)) incurred in connection with this Agreement
or any other Loan Document, whether direct or indirect, absolute or contingent,
liquidated or unliquidated, now existing or hereafter arising hereunder or
thereunder, together with all renewals, extensions, modifications or
refinancings thereof and (b) all Credit Product Obligations; provided, that
Obligations of a Loan Party shall not include its (i) Excluded Swap Obligations
or (i) any obligation to pay or perform under the Canadian Guaranty.

 

2

--------------------------------------------------------------------------------

 

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than 50% of the outstanding Voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person. For the avoidance of doubt, (i) Rush Truck Centres
of Canada Limited (“Rush Canada”), Holdings’ joint venture that operates truck
dealerships in Ontario, Canada, shall not constitute a “Subsidiary” of Holdings,
the Borrowers or any of their Subsidiaries for purposes of this Agreement unless
and until Holdings, the Borrowers and/or their respective Subsidiaries own or
control, directly or indirectly, more than 50% of the outstanding Voting Stock
of Rush Canada, and (ii) each subsidiary of Rush Canada shall not constitute a
“Subsidiary” of Holdings, the Borrowers or any of their Subsidiaries for
purposes of this Agreement unless and until Holdings, the Borrowers and/or their
respective Subsidiaries own or control, directly or indirectly, more than 50% of
the outstanding Voting Stock of Rush Canada; provided that for purposes of this
sentence, any arrangement whereby Holdings, the Borrowers or any of their
Subsidiaries have the option or other right to acquire any or all of the
remaining Voting Stock of Rush Canada shall not be deemed ownership or control
of such remaining Voting Stock. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of Holdings.

 

“Unused Fee Rate” means a per annum rate equal to 0.20%.

 

2.     Amendments to Section 1.01. Section 1.01 (Defined Terms) of the Credit
Agreement is further amended by inserting the following new defined terms in
appropriate alphabetical order:

 

“Alternate Rate” has the meaning specified in Section 3.03(b).

 

“Bank of Montreal” means Bank of Montreal, a Canadian chartered bank, together
with its successors and assigns.

 

“Canadian Guaranty” means a continuing, unsecured guaranty made by Holdings on
the First Amendment Date in favor of Bank of Montreal guarantying obligations of
Tallman Truck Center Limited and its subsidiaries, Tru-Nor Truck Centers
Limited, Rush Truck Centers of Canada Limited and 2543377 Ontario Limited to
Bank of Montreal; provided that the aggregate principal amount of Holdings’
obligations under the Canadian Guaranty shall not exceed CAN$250,000,000, plus
interest, fees and expenses (including attorneys’ fees and court costs incurred
by Bank of Montreal to enforce it rights with respect to the guaranteed
obligations and its rights against Holdings under the Canadian Guaranty).

 

“First Amendment Date” means April 25, 2019.

 

“Permitted Floor Plan Repayment” has the meaning specified in Section 7.12.

 

3

--------------------------------------------------------------------------------

 

 

“Permitted Third Party Financing” shall mean (i) Ford Motor Credit Financing and
(ii) interest free financing provided by equipment manufacturers, their
affiliated finance companies or other lenders that provide interest free
financing pursuant to arrangements with equipment manufacturers; provided, in
each case, that to the extent any Lien securing such interest free financing, or
any UCC financing statement with respect to such Lien, covers any Collateral and
would be prior to Administrative Agent’s Lien in such Collateral, such Liens
securing such interest free financing are subject to an intercreditor or
subordination agreement between the manufacturer, affiliate or other lender
providing such financing and the Administrative Agent, which agreement is
reasonably satisfactory to the Administrative Agent and provides, at a minimum,
that the priority of the Lien of such manufacturer, affiliate or other lender
providing such financing in each item of Collateral terminates upon payment to
such manufacturer, affiliated finance company or other lender for such item.

 

3.     Amendment to Section 2.02(a). Section 2.02(a) of the Credit Agreement is
amended by amending and restating the proviso of the last sentence of such
Section in its entirety as follows:

 

; provided that upon any subsequent reinstatement of the availability of LIBOR
Loans or the availability of Loans bearing interest at the Alternate Rate, all
Base Rate Loans shall be automatically converted to LIBOR Loans or Loans bearing
interest at the Alternate Rate, as applicable.

 

4.     Amendment to Section 3.03. Section 3.03 (Inability to Determine Rates) of
the Credit Agreement is amended by amending and restating such Section in its
entirety with the following:

 

(a)     Inability to Determine Rates. If the Administrative Agent or Required
Lenders determine that for any reason in connection with any request for a LIBOR
Loan or a continuation thereof that (i) Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount of
such LIBOR Loan and with a term of one month, (ii) adequate and reasonable means
do not exist for determining one month LIBOR with respect to a proposed LIBOR
Loan or in connection with an existing or proposed Base Rate Loan, or (iii)
LIBOR for any requested Interest Period with respect to a proposed LIBOR Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, the Administrative Agent will promptly so notify the Borrower Agent and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
LIBOR Loans shall be suspended, and (y) in the event of a determination
described in the preceding sentence with respect to the LIBOR Rate component of
the Base Rate, the utilization of the LIBOR Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrower Agent may revoke any pending request for a Borrowing
of LIBOR Loans or, failing that, will be deemed to have converted such request
into a request for a Borrowing of Base Rate Loans in the amount specified
therein.

 

4

--------------------------------------------------------------------------------

 

 

(b)     Alternative Interest Rate. If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 3.03(a) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in Section 3.03(a) have not arisen but the supervisor for the administrator of
the LIBOR Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBOR Rate shall no longer be used for determining interest
rates for loans, then the Administrative Agent and Holdings shall endeavor to
establish an alternate rate of interest to the LIBOR Rate (the “Alternate Rate”)
that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable. Notwithstanding anything to the contrary in Section 11.01,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within five Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this Section
3.03(b), the obligation of the Lenders to make LIBOR Loans shall be suspended in
accordance with Section 3.03(a). Notwithstanding anything in this Section
3.03(b) to the contrary, any amendment providing for the replacement of the
LIBOR Rate with an alternative benchmark or reference rate of interest shall
provide that in no event shall such benchmark or reference rate be less than
zero for purposes of this Agreement.

 

5.     Amendment to Section 7.01(a). Section 7.01(a) (Quarterly Reports) of the
Credit Agreement is amended by inserting the following new sentence at the end
of such Section:

 

In addition to the foregoing, as long as any obligations remain outstanding
under the Canadian Guaranty, Holdings shall use its commercially reasonable
efforts to furnish or cause to be furnished to the Administrative Agent as soon
as available and in any event within 45 days after the end of each of the first
three fiscal quarters of each year, a copy of the consolidated financial
statements of Tallman Truck Centre Limited and its subsidiaries (including
balance sheet and statement of income and retained earnings) for such fiscal
quarter, prepared in accordance with generally accepted accounting principles in
Canada, as in effect from time to time.

 

6.     Amendment to Section 7.01(b). Section 7.01(b) (Annual Reports) of the
Credit Agreement is amended by inserting the following new sentence at the end
of such Section:

 

In addition to the foregoing, as long as any obligations remain outstanding
under the Canadian Guaranty, Holdings shall use its commercially reasonable
efforts to furnish or cause to be furnished to the Administrative Agent as soon
as available and in any event within 120 days after the end of each fiscal year,
a copy of the consolidated financial statements of Tallman Truck Centre Limited
and its subsidiaries (including balance sheet and statement of income and
retained earnings) for such year, prepared in accordance with generally accepted
accounting principles in Canada, as in effect from time to time, and audited by
independent auditors.

 

5

--------------------------------------------------------------------------------

 

 

7.     Amendment to Section 7.12. Section 7.12 (Use of Proceeds) of the Credit
Agreement is amended by amending and restating such Section in its entirety with
the following:

 

7.12     Use of Proceeds. Use the proceeds of the Credit Extensions (i) to pay
fees and expenses in connection with the Transactions and (ii) for working
capital, capital expenditures, and other general corporate purposes not in
contravention of any Law or of any Loan Document. Notwithstanding anything to
the contrary contained herein, the proceeds of the Credit Extensions shall not
be used to make or pay, directly, any payment or other distribution of or in
respect of principal of or interest on any Indebtedness or other obligation
under the Floor Plan Loan Documents; provided that the Borrowers may, upon
notice to and approval by the Administrative Agent, which approval is subject to
the Administrative Agent’s sole discretion, use the proceeds of the Credit
Extensions to prepay the Revolving Loans (as defined in the Floor Plan Credit
Agreement, as in effect on the First Amendment Date) to the extent reasonably
necessary to increase the then-limited capacity for advances under the Floor
Plan Credit Agreement to purchase additional vehicle inventory (as defined in
the UCC), including trailers and glider kits, of the Borrowers (each such
prepayment, a “Permitted Floor Plan Repayment”), so long as (x) any such
prepayment shall be applied to the New Equipment Loans and/or Used Equipment
Loans (each as defined in the Floor Plan Credit Agreement, as in effect on the
First Amendment Date) to pay down specific units of Collateral (as defined in
the Floor Plan Credit Agreement, as in effect on the First Amendment Date)
identified by the Borrowers and (y) such voluntary prepayment is permitted under
the Floor Plan Credit Agreement. None of the proceeds of the Credit Extensions
will be used, directly or indirectly, (a) in any manner that might cause the
Credit Extension or the application of such proceeds to violate Regulations T, U
or X of the Federal Reserve Board as in effect on the date or dates of such
Credit Extension and such use of proceeds, (b) to finance or refinance dealings
or transactions by or with any Person that is described or designated in the
Specially Designated Nationals and Blocked Persons List (the “SDN List”) of the
Office of Foreign Assets Control, United States Department of the Treasury
(“OFAC”) or is otherwise a Person officially sanctioned by the United States of
America pursuant to the OFAC Sanctions Program or (c) for any purpose that is
otherwise in violation of the Trading with the Enemy Act, the OFAC Sanctions
Program, the PATRIOT Act or CISADA (collectively, the “Foreign Activities
Laws”).

 

8.     Amendment to Section 8.01(q). Section 8.01(q) of the Credit Agreement is
amended by amending and restating such Section in its entirety with the
following:

 

(q)     Indebtedness consisting of Permitted Third Party Financing;

 

9.     Amendment to Section 8.02(q). Section 8.02(q) of the Credit Agreement is
amended by amending and restating such Section in its entirety with the
following:

 

(q)     Liens on the Collateral (i) securing the Floor Plan Debt, so long as
such Liens are subject to the Floor Plan Intercreditor Agreement, (ii) securing
the Frost Bank Debt, so long as such Liens are subject to the Frost Bank
Subordination Agreement, (iii) securing the IBS Debt, so long as such Liens are
subject to the IBS Intercreditor Agreement and (iv) securing Permitted Third
Party Financing.

 

10.     Amendment to Section 8.08. Section 8.08 (Transactions with Affiliates)
of the Credit Agreement is amended by amending and restating such Section in its
entirety with the following:

 

8.08     Transactions with Affiliates. No Group Member shall, except as
otherwise expressly permitted herein, enter into any other transaction directly
or indirectly with, or for the benefit of, any Affiliate of the Borrowers that
is not a Loan Party (including Guarantees with respect to any obligation of any
such Affiliate), except for (x) transactions in the Ordinary Course of Business
on a basis no less favorable in the aggregate to such Group Member as would be
obtained in a comparable arm’s length transaction with a Person not an Affiliate
of the Borrowers and (y) the Canadian Guaranty. No Group Member shall use
proceeds of any Loan to make payments, directly or indirectly, to Bank of
Montreal, in respect of the Canadian Guaranty or otherwise.

 

6

--------------------------------------------------------------------------------

 

 

11.     Amendment to Section 8.09. Clause (v) of Section 8.09(a) (Prepayment of
Indebtedness) of the Credit Agreement is amended by amending and restating such
Clause in its entirety with the following:

 

(v)     optional payments or prepayments in respect of any Indebtedness (other
than Subordinated Indebtedness to the extent contrary to the Subordination
Provisions applicable thereto); provided that, as of the date of any such
payment or prepayment and after giving effect thereto, the Payment Conditions
are satisfied; provided, further, that (x) other than Permitted Floor Plan
Repayments, no such payment or prepayment shall be permitted in respect of any
Floor Plan Debt unless the Total Revolving Credit Outstandings (other than
undrawn amounts of Letters of Credit) equal $0 after giving effect thereto and
(y) the Borrowers shall not make any prepayments contemplated under Section
2.7(a) or 2.7(c) of the Floor Plan Credit Agreement (as in effect on the First
Amendment Date) while any Credit Extension that has been used to make a
Permitted Floor Plan Repayment remains outstanding.

 

12.     Amendment to Schedule 1.01. Schedule 1.01 (Immaterial Subsidiaries) of
the Credit Agreement is amended by amending and restating such Schedule in its
entirety with the Schedule attached as Exhibit A hereto.

 

B.     CONDITIONS TO EFFECTIVENESS

 

Notwithstanding any other provision of this Amendment and without affecting in
any manner the rights of the Lenders hereunder, it is understood and agreed that
this Amendment shall not become effective, and Holdings and the Borrowers shall
have no rights under this Amendment, until the Administrative Agent shall have
received, in each case, in form and substance reasonably satisfactory to the
Administrative Agent:

 

1.     payment of all fees and expenses of the Administrative Agent (including
reasonable fees, charges and disbursements of counsel to the Administrative
Agent);

 

2.     duly executed signature pages to this Amendment from the Borrowers,
Holdings, the Lenders and the Administrative Agent;

 

3.     a copy of the Floor Plan Credit Agreement, certified as true and correct
by the Borrower Agent; and

 

4.     duly executed signature pages to that certain Consent Under Intercreditor
Agreement, dated on or prior to the date hereof, from the Floor Plan Agent and
the Administrative Agent, whereby the Administrative Agent consents, to the
extent necessary under Section 4.1(e) of the Floor Plan Intercreditor Agreement,
to the increase of the aggregate commitments available to the borrowers under
the Floor Plan Credit Agreement to $1,000,000,000.

 

7

--------------------------------------------------------------------------------

 

 

C. REPRESENTATIONS

 

Each Loan Party hereby represents and warrants to the Lenders and Administrative
Agent that:

 

1.     Each Group Member (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) is duly
qualified to do business as a foreign entity and in good standing under the laws
of each jurisdiction where such qualification is necessary, except where the
failure to be so qualified or in good standing would not, in the aggregate, have
a Material Adverse Effect, (c) has all requisite corporate or limited
partnership power, as applicable, and authority and the legal right to own,
pledge, mortgage and operate its property, to lease or sublease any property it
operates under lease or sublease and to conduct its business as now or currently
proposed to be conducted, (d) is in compliance in all material respects with its
Constituent Documents, (e) is in compliance with all applicable Requirements of
Law, except where the failure to be in compliance would not have a Material
Adverse Effect, and (f) has all necessary Permits from or by, has made all
necessary filings with, and has given all necessary notices to, each
Governmental Authority having jurisdiction, to the extent required for such
ownership, lease, sublease, operation, occupation or conduct of business, except
where the failure to obtain such Permits, make such filings or give such notices
would not, in the aggregate, have a Material Adverse Effect. The Borrowers are
engaged in the business of selling Inventory at retail.

 

2.     The execution, delivery and performance by each Loan Party of this
Amendment (i) are within such Loan Party’s corporate or similar powers and, at
the time of execution thereof, have been duly authorized by all necessary
corporate and similar action (including, if applicable, consent of holders of
its Securities), (ii) do not (A) contravene such Loan Party’s Constituent
Documents, (B) violate any applicable Requirement of Law, (C) conflict with,
contravene, constitute a default or breach under, or result in or permit the
termination or acceleration of, any material Contractual Obligation of any Loan
Party or any of its Subsidiaries (including other Loan Documents) other than
those that would not, in the aggregate, have a Material Adverse Effect, or (D)
result in the imposition of any Lien (other than a Lien securing the
Obligations) upon any property of any Loan Party or any of its Subsidiaries, and
(iii) do not require any Permit of, or filing with, any Governmental Authority
or any consent of, or notice to, any Person.

 

3.     This Amendment has been duly executed and delivered to the other parties
thereto by each Loan Party party hereto, is the legal, valid and binding
obligation of such Loan Party and is enforceable against such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability.

 

4.     Both before and after giving effect to this Amendment, the
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true and correct in all material respects and no Default or
Event of Default has occurred and is continuing as of the date hereof.

 

D. OTHER AGREEMENTS

 

1.     Continuing Effectiveness of Loan Documents. As amended hereby, all terms
of the Credit Agreement and the other Loan Documents, including without
limitation the grant of security interest contained in the Security Agreement,
shall be and remain in full force and effect and shall constitute the legal,
valid, binding and enforceable obligations of the Loan Parties party thereto. To
the extent any terms and conditions in any of the other Loan Documents shall
contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified and amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified and amended hereby. Upon the
effectiveness of this Amendment such terms and conditions are hereby deemed
modified and amended accordingly to reflect the terms and conditions of the
Credit Agreement as modified and amended hereby.

 

8

--------------------------------------------------------------------------------

 

 

2.     Reaffirmation of Guaranty. Each Guarantor consents to the execution and
delivery by all Borrowers of this Amendment and the consummation of the
transactions described herein, and ratifies and confirms the terms of its
guarantee of all Obligations with respect to the indebtedness now or hereafter
outstanding under the Credit Agreement as amended hereby. Each Guarantor
acknowledges that, notwithstanding anything to the contrary contained herein or
in any other document evidencing any indebtedness of any Borrower to the Lenders
or any other obligation of any Borrower, or any actions now or hereafter taken
by the Lenders with respect to any obligation of any Borrower, the guarantee by
the Guarantors of all Obligations (i) is and shall continue to be a primary
obligation of such Guarantor, (ii) is and shall continue to be an absolute,
unconditional, continuing and irrevocable guaranty of payment, and (iii) is and
shall continue to be in full force and effect in accordance with its terms.
Nothing contained herein to the contrary shall release, discharge, modify,
change or affect the original liability of any Guarantor with respect to the
Obligations as amended hereby.

 

3.     Effect of Agreement. Except as set forth expressly herein, all terms of
the Credit Agreement, as amended hereby, and the other Loan Documents shall be
and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of the Loan Parties to the Lenders and
Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders or the Administrative Agent under the
Credit Agreement, nor constitute a waiver of any provision of the Credit
Agreement. This Amendment shall constitute a Loan Document for all purposes of
the Credit Agreement.

 

4.     Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.

 

5.     No Novation. This Amendment is not intended by the parties to be, and
shall not be construed to be, a novation of the Credit Agreement or any other
Loan Documents or an accord and satisfaction in regard thereto.

 

6.     Costs and Expenses. Borrowers agree to pay on demand all costs and
expenses of Administrative Agent in connection with the preparation, execution
and delivery of this Amendment, including, without limitation, the reasonable
fees and out-of-pocket expenses of outside counsel for Administrative Agent with
respect thereto.

 

7.     Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile transmission, electronic transmission or containing
an E-Signature shall be as effective as delivery of a manually executed
counterpart hereof.

 

8.     Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

 

9.     Entire Understanding. This Amendment sets forth the entire understanding
of the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

  BORROWERS:      

RUSH TRUCK CENTERS OF ALABAMA, INC.

RUSH TRUCK CENTERS OF ARIZONA, INC.

RUSH TRUCK CENTERS OF CALIFORNIA, INC.

RUSH MEDIUM DUTY TRUCK CENTERS OF COLORADO, INC.

RUSH TRUCK CENTERS OF COLORADO, INC.

RUSH TRUCK CENTERS OF FLORIDA, INC.

RUSH TRUCK CENTERS OF GEORGIA, INC.

RUSH TRUCK CENTERS OF NEW MEXICO, INC.

RUSH TRUCK CENTERS OF OKLAHOMA, INC.

RUSH TRUCK CENTERS OF TENNESSEE, INC.

RUSH TRUCK CENTERS OF NORTH CAROLINA, INC.

RUSH TRUCK CENTERS OF IDAHO, INC.

RUSH TRUCK CENTERS OF UTAH, INC.

RUSH TRUCK CENTERS OF OHIO, INC.

RUSH TRUCK CENTERS OF KANSAS, INC.

RUSH TRUCK CENTERS OF MISSOURI, INC.

RUSH TRUCK CENTERS OF VIRGINIA INC.

RUSH TRUCK CENTERS OF INDIANA INC.

RUSH TRUCK CENTERS OF ILLINOIS INC.

RUSH TRUCK CENTERS OF NEVADA, INC.

RUSH TRUCK CENTERS OF KENTUCKY, INC.

RIG TOUGH, INC.

LOS CUERNOS, INC.

AIRUSH, INC.

RUSH TRUCK LEASING, INC.

RUSH ADMINISTRATIVE SERVICES, INC.

 

 

  By: /s/ W.M Rusty Rush   Name: W.M Rusty Rush   Title: President and Chief
Executive Officer     of each of the foregoing entities                   RUSH
TRUCK CENTERS OF TEXAS, L.P.       By: Rushtex, Inc., a Delaware corporation    
              By: /s/ W.M. Rusty Rush   Name: W.M. Rusty Rush   Title: President
and Chief Executive Officer

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

  HOLDINGS:       RUSH ENTERPRISES, INC.,   as Borrower Agent and a Guarantor  
                By: /s/ W.M. Rusty Rush   Name: W.M. Rusty Rush   Title:
President and Chief Executive Officer

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

  BMO HARRIS BANK N.A.,   as Administrative Agent and a Lender               By:
/s/ Sarah E. Fyffe   Name: Sarah E. Fyffe   Title: Vice President

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

  BANK OF AMERICA, N.A.,   as a Lender                   By: /s/ Rhema Asaam  
Name: Rhema Asaam   Title: SVP, Commercial Credit Officer

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

  MASSMUTUAL ASSET FINANCE LLC,   as a Lender                   By: /s/ Donald
Butler   Name: Donald Butler   Title: SVP

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

  NYCB SPECIALTY FINANCE COMPANY, LLC, A WHOLLY OWNED SUBSIDIARY OF NEW YORK
COMMUNITY BANK,   as a Lender                   By: /s/ Mark C. Mazmanian  
Name: Mark C. Mazmanian   Title: First Senior Vice President

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

  FROST BANK,   as a Lender       By: /s/ Lane Allen   Name: Lane Allen   Title:
Senior Vice President

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

IMMATERIAL SUBSIDIARIES

 

 

 

Immaterial Subsidiaries

 

 

 

Rushtex, Inc.

General Partner of Rush Truck Centers of Texas, L.P.

Rushco, Inc.

Limited Partner of Rush Truck Centers of Texas, L.P.

Rush Real Estate Holdings, Inc.

Owns corporate headquarters

International General Agency

Insurance Agency that sells insurance to truck owners

Rush Retail Centers, Inc.

Inactive

Associated Acceptance, Inc.

Owned by International General Agency above

Associated Acceptance of Florida, Inc.

Owned by International General Agency above

Associated Acceptance of Oklahoma, Inc.

Owned by International General Agency above

Advance Premium Finance, Inc.

Owned by International General Agency above

Associated Acceptance of Georgia, Inc.

Owned by International General Agency above

Idealease of Chicago LLC

Owns an Idealease franchise in Chicago, IL

Natural Gas Fuel Systems, Inc.

Manufactures and sells CNG fuel tanks

Rush Accessories Corp.

Sells chrome truck accessories under the brand “Chrome Country”

Central California Truck and Trailer Sales, LLC1

Used truck dealer

Rush Logistics, Inc.

Provides transportation brokerage services for Rush vehicles

Truck & Trailer Finance, Inc.

Provides financing for certain customers

Commercial Fleet Technologies, Inc.

Operates an online parts marketplace

RTC Nevada LLC

No revenue

1187394 B.C. Ltd.

Owns 50% equity interest in Rush Truck Centres of Canada Limited

Rush Truck Centers do Brasil Participacoes LTDA

No revenue

 

 

 

 

--------------------------------------------------------------------------------

 

 

1 Joint Venture 50% owned by Rush Administrative Services, Inc.